NATIONWIDE VARIABLE INSURANCE TRUST Supplement dated September 4, 2009 to Currently Effective Prospectuses for AllianceBernstein NVIT Global Fixed Income NVIT Multi Sector Bond Fund ( formerly Van Fund Kampen NVIT Multi Sector Bond Fund ) American Century NVIT Multi Cap Value Fund NVIT Nationwide Fund Federated NVIT High Income Bond Fund NVIT Nationwide Leaders Fund Gartmore NVIT Developing Markets Fund NVIT S&P 500 Index Fund Gartmore NVIT Emerging Markets Fund NVIT Short Term Bond Fund Gartmore NVIT Global Utilities Fund NVIT Small Cap Index Fund Gartmore NVIT International Equity Fund NVIT Technology and Communications Fund Gartmore NVIT Worldwide Leaders Fund NVIT U.S. Growth Leaders Fund Neuberger Berman NVIT Multi Cap Oppenheimer NVIT Large Cap Growth Fund Opportunities Fund Templeton NVIT International Value Fund Neuberger Berman NVIT Socially Responsible Van Kampen NVIT Comstock Value Fund Fund Van Kampen NVIT Real Estate Fund NVIT Bond Index Fund American Funds NVIT Asset Allocation Fund NVIT Core Bond Fund American Funds NVIT Bond Fund NVIT Core Plus Bond Fund ( formerly Lehman American Funds NVIT Global Growth Fund Brothers NVIT Core Plus Bond Fund ) American Funds NVIT Growth Fund NVIT Enhanced Income Fund American Funds NVIT Growth-Income Fund NVIT Global Financial Services Fund NVIT Cardinal SM Aggressive Fund NVIT Government Bond Fund NVIT Cardinal SM Moderately Aggressive Fund NVIT Growth Fund NVIT Cardinal SM Capital Appreciation Fund NVIT Health Sciences Fund NVIT Cardinal SM Moderate Fund NVIT International Index Fund NVIT Cardinal SM Balanced Fund NVIT Mid Cap Index Fund NVIT Cardinal SM Moderately Conservative Fund NVIT Money Market Fund II NVIT Cardinal SM Conservative Fund NVIT Multi-Manager International Growth Fund NVIT Investor Destinations Aggressive Fund NVIT Multi-Manager International Value Fund NVIT Investor Destinations Moderately Aggressive NVIT Multi-Manager Large Cap Growth Fund Fund NVIT Multi-Manager Large Cap Value Fund NVIT Investor Destinations Capital Appreciation NVIT Multi-Manager Mid Cap Growth Fund Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Investor Destinations Moderate Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Investor Destinations Balanced Fund NVIT Multi-Manager Small Cap Value Fund NVIT Investor Destinations Moderately NVIT Multi-Manager Small Company Fund Conservative Fund NVIT Investor Destinations Conservative Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Funds Prospectus. Effective immediately, the address of the Trust, Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC has been changed to 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST Supplement dated September 4, 2009 to Currently Effective Statement of Additional Information for American Funds NVIT Asset Allocation Fund NVIT Cardinal Moderately Conservative Fund American Funds NVIT Bond Fund NVIT Cardinal Conservative Fund American Funds NVIT Global Growth Fund NVIT Investor Destinations Aggressive Fund American Funds NVIT Growth Fund NVIT Investor Destinations Moderately Aggressive Fund American Funds NVIT Growth-Income Fund NVIT Investor Destinations Capital AppreciationFund NVIT Cardinal Aggressive Fund NVIT Investor Destinations Moderate Fund NVIT Cardinal Moderately Aggressive Fund NVIT Investor Destinations Balanced Fund NVIT Cardinal Capital Appreciation Fund NVIT Investor Destinations Moderately NVIT Cardinal Moderate Fund Conservative Fund NVIT Cardinal Balanced Fund NVIT Investor Destinations Conservative Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. Effective immediately, the address of the Trust, Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC has been changed to 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
